FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingOctober 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4R(1)(a) and (c) GlaxoSmithKline plc ('GSK') was advised on 3 October 2014, of changes in the interests of the following Directors, Persons Discharging Managerial Responsibility and Connected Persons, arising from the purchase of Ordinary Shares of GSK on 2 October 2014, at a price of 1415.94 pence per Ordinary Share, as a result of the reinvestment of dividends paid on Ordinary Shares held in the GlaxoSmithKline ShareReward Plan. Director/PDMR Ordinary Shares Sir Andrew Witty 36 Mr S Dingemans 10 Mr R G Connor 44 Mr S A Hussain 9 Mr D S Redfern 52 Ms C Thomas 52 Mr P C Thomson 24 Dr P J T Vallance 29 Ms E Walmsley 5 Mrs V A Whyte 34 Connected person Ordinary Shares Mrs K Thomson (Connected person of Mr P C Thomson) 14 V A Whyte Company Secretary 3 October 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:October 03,2014 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
